Title: To James Madison from William House, 11 November 1813
From: House, William
To: Madison, James


        
          Sir
          Philadelphia, Novr. 11th. 1813
        
        Honoured with your attention And presuming that our family is not entirely erased from your breast, I humbly Solicit for a removal from my present Station to one more congenial to my wishes, and where I can more effectually Serve my Country. Pardon my intrusion, and Should my request be granted the obligation will be Ever remembered with gratitude by your humble Servant &c
        
          William House, etc.
        
      